Citation Nr: 1137963	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  05-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over this claim is now with the RO in Atlanta, Georgia.

In December 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination with respect to the above claim.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has stated that he was exposed to the actual death or threatened death of himself, which involved a psychological state of fear.

2.  A VA psychologist has diagnosed the Veteran as suffering from PTSD, has confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. 

3.  The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009 & 75 Fed. Reg. 39843, 39852 (July 13, 2010)). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The U.S. Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997). 

As mentioned above, the VA regulation governing claims for service connection for PTSD has been amended.  Effective July 13, 2010, VA amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) that now reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011). 

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

Service personnel records revealed no decorations or awards denoting combat participation, and hence independent corroboration of the alleged stressor was required prior to the amended regulations. 

Under the amended regulations, however, the Veteran's lay statements alone are sufficient to establish the occurrence of an in-service stressor.  The prior denial of benefit sought was based, in part, on findings that the Veteran's allegation of an in-service stressor could not be verified.  In this case, the Veteran has repeatedly and consistently contended that while in service, in 1971, he jumped out of a plane as part of his duties.  He asserted that his parachute did not fully open and as a result, he was dragged on the ground for approximately 50 feet.  Subsequently, the Veteran claims he sustained physical injuries, as well as nightmares, depression, and issues with non-trust.

Indeed, the Veteran provided testimony in a December 2010 personal hearing before the undersigned Veterans Law Judge.  There, the Veteran testified that as a result of the jump and landing, he was treated for a hernia.  Hearing transcript at 4-5.  His service treatment records do, in fact, reflect that he was admitted to the hospital in July 1971 for a right inguinal hernia.  In addition, the Veteran has essentially argued that the fear of his parachute not fully opening and being dragged on the ground for 50 feet has resulted in his diagnosed PTSD.

Of record, the Veteran has also provided a statement from his fellow serviceman, "W.G.," who indicated that he remembered the Veteran's accident while jumping out of the plane.  W.G., in his December 2008 letter, stated that the Veteran "hit the ground extremely hard" and that the "medic, on site, examined him, wrapped his shoulder, looked at his stomach and told him to immediately report to sick call."

The Board notes that the Veteran, as well as W.G., can attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Based on the above, the Board remanded this matter to afford the Veteran a VA examination.  The Veteran underwent VA examination in March 2011 and at that time, he was diagnosed with PTSD by the examiner, a VA clinical psychologist, who also indicated her review of the Veteran's claims file.  Ultimately, based on her examination of the Veteran, the VA examiner opined that "[t]he veteran's impairment is significant, and is considered at least as likely as not to be related to his military trauma when his parachute malfunctioned."  

This medical opinion encompasses not only the requirement of a competent medical nexus, but also the medical finding of sufficiency of a stressor.  38 C.F.R.  § 3.304(f)(3).  There are no contradictory opinions of record.  As such, the preponderance of the evidence is in favor of the claim.

The Board also finds that the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Indeed, while the Veteran's DD 214 reflects that his military occupational specialty was executive chef, the DD 214 also indicated that the Veteran received the Parachute Badge, corroborating his assertion that he jumped out of a plane as part of his duties.

Based on the above and consistent with VA regulation, the Veteran's own statements and the supporting lay and medical evidence of record are sufficient verification of the in-service stressor.  As the Veteran currently has PTSD due to a verified in-service stressor as concluded by a VA psychologist, service connection for PTSD is warranted.  His appeal must be granted.

The nature and extent of the disability associated with service is not before the Board at this time.




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for PTSD is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


